Exhibit 10.10

 

LEASE AMENDMENT NO. 1

 

WHEREAS, Station Casinos, Inc. (“Lessee”) and Texas Gambling Hall & Hotel, Inc.
(“Landlord”) have entered in a Ground Lease and Sublease dated June 1, 1995 (the
“Lease”);

 

AND WHEREAS, Lessee subsequently assigned its interest in the Lease to Texas
Station, Inc. (“Tenant”) in an Assignment, Assumption and Consent Agreement
dated July 6, 1995;

 

WHEREAS, Landlord and Lessee agreed and intended as of such date that the
appraised value of the lease be the higher of the fair market value of the land
or the present value of lease payments;

 

WHEREAS, Landlord and Leasee received advice from Carlsmith, Ball, Wichman,
Case & Ichiki that the lease language is not inconsistent with that intent; and

 

WHEREAS, in connection with Landlord’s accommodating requests for asset
transfers needed by Lessee and Tenant for its gaming license needs, Landlord
expressed a desire to memorialize the intent by amending the Lease;

 

NOW, THEREFORE, the parties to the Lease agree to amend the Lease by adding a
sentence at the end of paragraph I.2. in Article I thereof as follows:

 

“Notwithstanding the foregoing, the market value of the Landlord’s interest
shall not be deemed to be lower than the present value of the income stream
remaining on the Lease.”

 

By executing below, the parties agree to this Amendment No. 1 to the Lease this
23rd day of December, 1996.

 

 

By:

/s/ Glenn C. Christenson

 

 

 

Texas Station, Inc.

 

 

 

 

By:

/s/ W. J. Bullard

 

 

 

Texas Gambling Hall & Hotel, Inc.

 

--------------------------------------------------------------------------------